TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00287-CR





Irineo Gonzalez De Hoyos, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 03-230-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In September 2003, appellant Irineo Gonzalez De Hoyos pleaded guilty to possessing
more than 400 grams of a penalty group four controlled substance.  See Tex. Health & Safety Code
Ann. § 481.118(a), (e) (West 2003).  The court adjudged him guilty and, consistent with the plea
bargain, sentenced him to thirty years in prison.  There was no appeal.  In August 2004, the court of
criminal appeals denied appellant’s post-conviction habeas corpus application without a written
order.  On April 26, 2005, appellant filed a motion to withdraw his guilty plea.  He gave notice of
appeal after being informed that the district court took no action on the motion.
 

There being no appealable order, the appeal is dismissed.
 
 
                                                ___________________________________________
                                                David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 26, 2005
Do Not Publish